SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Quarterly Information - ITR At March 31, 2014 and report on review of Quarterly Information (A free translation of the original in Portuguese) Petróleo Brasileiro S.A. – Petrobras Index Report of Independent Registered Public Accounting Firm 3 Company Data / Share Capital Composition 5 Company Data / Cash Dividends 6 Individual Interim Accounting Information / Statement of Financial Position - Assets 7 Individual Interim Accounting Information / Statement of Financial Position - Liabilities 8 Individual Interim Accounting Information / Statement of Income 9 Individual Interim Accounting Information / Statement of Comprehensive Income 10 Individual Interim Accounting Information / Statement of Cash Flows – Indirect Method 11 Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2014 to 03/31/2014 12 Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2013 to 03/31/2013 13 Individual Interim Accounting Information / Statement of Added Value 14 Consolidated Interim Accounting Information / Statement of Financial Position - Assets 15 Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities 16 Consolidated Interim Accounting Information / Statement of Income 17 Consolidated Interim Accounting Information / Statement of Comprehensive Income 18 Consolidated Interim Accounting Information / Statement of Cash Flows – Indirect Method 19 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2014 to 03/31/2014 20 Consolidated Interim Accounting Information / Statement of Added Value 22 Notes to the financial statements 23 1. The Company and its operations 23 2. Basis of preparation of interim financial information 23 3. Basis of consolidation 23 4. Accounting policies 24 5. Cash and cash equivalents 24 6. Marketable securities 24 7. Trade and other receivables 25 8. Inventories 26 9. Disposal of assets and legal mergers 26 10. Investments 28 11. Property, plant and equipment 30 12. Intangible assets 31 13. Exploration for and evaluation of oil and gas reserves 32 14. Trade payables 33 15. Finance debt 34 16. Leases 37 17. Related parties 37 18. Provision for decommissioning costs 42 19. Taxes 43 20. Employee benefits (Post-Employment) 46 21. Shareholders’ equity 48 22. Sales revenues 49 23. Other operating expenses, net 49 24. Expenses by nature 50 25. Net finance income (expense) 50 26. Supplemental information on statement of cash flows 51 27. Segment information 52 28. Provisions for legal proceedings, contingent liabilities and contingent assets 56 29. Collateral in connection with concession agreements for petroleum exploration 59 30. Risk management 60 31. Fair value of financial assets and liabilities 64 32. Subsequent events 64 33. Correlation between the notes disclosed in the complete annual financial statements as of December 31, 2013 and the interim statements as of March 31, 2014 65 Report of Independent Registered Public Accounting Firm (A free translation of the original in Portuguese) Report on review of quarterly information To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Petróleo Brasileiro S.A - Petrobras, included in the Quarterly Information Form for the quarter ended March 31, 2014, comprising the balance sheet as at that date and the statements of income, comprehensive income, changes in equity and cash flows for the quarter then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21 (R1), Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 (R1) and International Accounting Standard IAS 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information. Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. 3 Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 (R1) applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Conclusion on the consolidated interim information Based on our review, nothing has come to our attent¬ion that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Other matters Statements of value added We have also reviewed the parent company and consolidated statements of value added for the three-month period ended March 31, 2014. These statements are the responsibility of the Company’s management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Rio de Janeiro, May 9, 2014 /s/ PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ /s/ Marcos Donizete Panassol Contador CRC 1SP155975/O-8 "S" RJ 4 Petróleo Brasileiro S.A. – Petrobras Company Data / Share Capital Composition Number of Shares (Thousand) Current Quarter 03/31/2014 From Paid-in Capital Common 7,442,454 Preferred 5,602,043 Total 13,044,497 Treasury Shares Common 0 Preferred 0 Total 0 5 Petróleo Brasileiro S.A. – Petrobras Company Data / Cash Dividends Event Approval Date Type Payment Begin Type of Shares Class of shares Dividends Per Share (Reais/Share) Board of Directors Meeting 02/25/2014 Interest on Shareholders' equity 04/25/2014 Preferred 0.96720 Board of Directors Meeting 02/25/2014 Interest on Shareholders' equity 04/25/2014 Commom 0.52170 6 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description March 31, 2014 December 31, 2013 1 Total Assets 655,054,125 633,173,147 1.01 Current Assets 94,735,399 87,479,632 1.01.01 Cash and Cash Equivalents 14,409,713 7,916,932 1.01.02 Short Term Investments 19,412,428 22,752,497 1.01.03 Trade Receivables, Net 18,201,769 16,300,802 1.01.04 Inventories 28,795,763 27,476,460 1.01.06 Recoverable Income Taxes 9,221,879 9,280,857 1.01.06.01 Current Recoverable Income Taxes 9,221,879 9,280,857 1.01.06.01.01 Current Income Tax and Social Contribution 1,573,217 1,467,911 1.01.06.01.02 Other Recoverable Taxes 7,648,662 7,812,946 1.01.08 Other Current Assets 4,693,847 3,752,084 1.01.08.01 Non-Current Assets Held for Sale 692,872 781,020 1.01.08.03 Others 4,000,975 2,971,064 1.01.08.03.01 Advances to Suppliers 1,345,057 1,406,594 1.01.08.03.02 Others 2,655,918 1,564,470 1.02 Non-Current Assets 560,318,726 545,693,515 1.02.01 Long-Term Receivables 27,518,368 26,330,089 1.02.01.01 Financial Investments at Fair Value 21,474 30,696 1.02.01.02 Financial Investments Valued at Amortized Cost 230,739 226,967 1.02.01.03 Trade Receivables, Net 4,691,971 4,452,998 1.02.01.06 Deferred income Taxes 11,504,183 10,898,894 1.02.01.06.02 Taxes and contributions 11,504,183 10,898,894 1.02.01.09 Other Non-Current Assets 11,070,001 10,720,534 1.02.01.09.03 Advances to Suppliers 1,939,944 2,171,595 1.02.01.09.04 Judicial Deposits 5,025,318 4,825,714 1.02.01.09.05 Other Long-Term Assets 4,104,739 3,723,225 1.02.02 Investments 84,881,560 83,496,708 1.02.03 Property, Plant and Equipment 414,709,884 402,567,124 1.02.04 Intangible Assets 33,208,914 33,289,202 1.02.05 Deferred − 10,392 7 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description March 31, 2014 December 31, 2013 2 Total Liabilities 655,054,125 633,173,147 2.01 Current Liabilities 99,445,839 102,049,038 2.01.01 Social and Labor Obligations 5,545,288 4,127,436 2.01.02 Trade Payables 27,014,675 25,960,929 2.01.04 Loans and Financing 44,019,243 48,410,782 2.01.04.01 Loans and Financing 42,047,266 46,627,015 2.01.04.03 Finance Lease Obligations 1,971,977 1,783,767 2.01.05 Other Liabilities 20,925,627 21,730,059 2.01.05.02 Others 20,925,627 21,730,059 2.01.05.02.01 Dividends and Interest on Shareholders’ Equity Payable 9,526,552 9,301,024 2.01.05.02.04 Other taxes 9,004,564 9,734,036 2.01.05.02.05 Other Accounts Payable and Expenses 2,394,511 2,694,999 2.01.06 Provisions 1,941,006 1,819,832 2.01.06.02 Other Provisions 1,941,006 1,819,832 2.01.06.02.04 Pension and Medical Benefits 1,941,006 1,819,832 2.02 Non-Current Liabilities 200,947,607 182,984,298 2.02.01 Loans and Financing 127,588,988 111,695,991 2.02.01.01 Loans and Financing 121,794,597 105,736,502 2.02.01.03 Finance Lease Obligations 5,794,391 5,959,489 2.02.03 Deferred Income Taxes 26,487,685 24,260,070 2.02.03.01 Deferred Income Tax and Social Contribution 26,487,685 24,260,070 2.02.04 Provisions 46,870,934 47,028,237 2.02.04.01 Social Security and Labor Provisions 2,440,770 2,279,536 2.02.04.02 Other Provisions 44,430,164 44,748,701 2.02.04.02.04 Pension and Medical Benefits 26,613,353 26,076,561 2.02.04.02.05 Provision for Dismantling of Areas 15,212,309 15,319,511 2.02.04.02.06 Other Provisions 2,604,502 3,352,629 2.03 Shareholders' Equity 354,660,679 348,139,811 2.03.01 Share Capital 205,410,905 205,410,905 2.03.02 Capital Reserves 952,802 1,048,205 2.03.04 Profit Reserves 148,924,307 148,924,307 2.03.05 Accumulated Profit/Losses 5,365,638 − 2.03.06 Equity Valuation Adjustments (5,992,973) (7,243,606) 8 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Income (R$ thousand) Account Code Account Description Accumulated of the Current Year 01/01/2014 to 03/31/2014 Accumulated of the Previous Year 01/01/2013 to 03/31/2013 3.01 Sales Revenues 63,649,614 56,923,458 3.02 Cost of Sales (50,334,860) (43,855,447) 3.03 Gross Profit 13,314,754 13,068,011 3.04 Operating Expenses / Income (7,444,612) (4,633,835) 3.04.01 Selling Expenses (3,267,466) (3,045,885) 3.04.02 General and Administrative Expenses (1,787,341) (1,681,540) 3.04.05 Other Operating Expenses (6,516,101) (3,856,960) 3.04.05.01 Other Taxes (199,176) (85,548) 3.04.05.02 Research and Development Expenses (588,881) (645,239) 3.04.05.03 Exploration Costs (1,476,308) (1,237,075) 3.04.05.04 Profit sharing (281,059) (376,403) 3.04.05.05 Other operating expenses, net (3,970,677) (1,512,695) 3.04.06 Share of profit / gains on interest in equity-accounted investments 4,126,296 3,950,550 3.05 Net income before financial results, profit sharing and income taxes 5,870,142 8,434,176 3.06 Finance income (expenses), net 455,341 1,201,807 3.06.01 Finance Income 1,278,489 1,534,162 3.06.01.01 Finance Income 777,424 748,987 3.06.01.02 Foreign Exchange and Inflation Indexation Charges, Net 501,065 785,175 3.06.02 Finance Expenses (823,148) (332,355) 3.06.02.01 Finance Expenses (823,148) (332,355) 3.07 Net Income Before Income Taxes 6,325,483 9,635,983 3.08 Income Tax and Social Contribution (962,454) (2,006,496) 3.08.02 Deferred (962,454) (2,006,496) 3.09 Net Income from Continuing Operations 5,363,029 7,629,487 3.11 Income / Loss for the Period 5,363,029 7,629,487 3.99 Basic Income per Share (Reais / Share) 3.99.01 Basic Income per Share 3.99.01.01 Common 0.41000 0.58000 3.99.01.02 Preferred 0.41000 0.58000 3.99.02 Diluted Income per Share 3.99.02.01 Common 0.41000 0.58000 3.99.02.02 Preferred 0.41000 0.58000 9 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Comprehensive Income (R$ thousand) Account Code Account Description Accumulated of the Current Year 01/01/2014 to 03/31/2014 Accumulated of the Previous Year 01/01/2013 to 03/31/2013 4.01 Net Income for the Period 5,363,029 7,629,487 4.02 Other Comprehensive Income 1,253,242 (396,077) 4.02.04 Unrealized Gains / (Losses) on Available-for-Sale Securities - Recognized (32) (119) 4.02.06 Deferred Income Tax and Social Contribution on Available-for-Sale Securities 11 40 4.02.07 Unrealized Gains / (Losses) on Cash Flow Hedge - Recognized 3,720,444 − 4.02.08 Unrealized Gains / (Losses) on Cash Flow Hedge - Transferred to Profit or Loss 423,393 − 4.02.09 Deferred Income Tax and Social Contribution on Cash Flow Hedge (1,265,171) − 4.02.10 Share of Other Comprehensive Income of Equity-accounted Investments (1,625,403) (395,998) 4.03 Comprehensive Income for the Period 6,616,271 7,233,410 10 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Cash Flows – Indirect Method (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2014 to 03/31/2014 Accumulated of the Previous Year 01/01/2013 to 03/31/2013 6.01 Net Cash - Operating Activities 4,384,056 7,864,799 6.01.01 Cash Provided by Operating Activities 9,406,443 11,097,448 6.01.01.01 Net Income for the Period 5,363,029 7,629,488 6.01.01.03 Share of Profit of Equity-accounted Investments (4,126,296) (3,950,550) 6.01.01.04 Depreciation, Depletion and Amortization 5,211,784 4,641,913 6.01.01.05 Impairment charges on property, plant and equipment and other assets 142,794 54,573 6.01.01.06 Exploratory expenditures written off 1,056,754 603,349 6.01.01.07 Pension and medical benefits (actuarial expense) 976,354 1,073,990 6.01.01.08 Gain/losses on disposal of assets/ residual value of assets written off (499,292) 21,397 6.01.01.09 Foreign Exchange variation, indexation and finance charges 318,862 (983,208) 6.01.01.10 Deferred income taxes, net 962,454 2,006,496 6.01.02 Changes in Assets and Liabilities (5,414,689) (3,184,364) 6.01.02.01 Trade and Other Receivables (2,335,731) (286,886) 6.01.02.02 Inventories (1,460,236) (1,573,203) 6.01.02.03 Trade Payables (356,311) (259,776) 6.01.02.04 Taxes payable (1,275,793) (102,089) 6.01.02.05 Pension and Medical Benefits (318,388) (99,083) 6.01.02.06 Short-term Operations with Subsidiaries / Associates 331,770 (863,327) 6.01.03 Others 392,302 (48,285) 6.01.03.01 Other Assets (2,027,085) (450,183) 6.01.03.02 Other Liabilities 2,419,387 401,898 6.02 Net Cash - Investment Activities (13,112,361) (15,390,873) 6.02.01 Acquisitions of Property, Plant and Equipment, and Intangible Assets (16,226,407) (13,654,006) 6.02.02 Additions to Investments (1,896,382) (2,963,360) 6.02.08 Receipts from disposal of assets (divestment) 1,255,270 − 6.02.09 Investments in Marketable Securities 3,754,000 1,160,438 6.02.10 Dividends Received 1,158 66,055 6.03 Net Cash - Financing Activities 15,221,086 3,284,141 6.03.04 Proceeds from long-term financing 8,622,764 13,655,876 6.03.05 Repayment of Principal (7,963,907) (9,611,564) 6.03.06 Repayment of Interest (755,726) (579,548) 6.03.07 Intercompany Loans, Net 15,318,406 (179,939) 6.03.09 Dividends Paid to Shareholders (451) (684) 6.05 Increase (Decrease) in Cash and Cash Equivalents 6,492,781 (4,241,933) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 7,916,932 17,392,885 6.05.02 Cash and Cash Equivalents at the End of the Period 14,409,713 13,150,952 11 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2014 to 03/31/2014 (R$ thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity 5.01 Opening Balance 205,410,905 1,048,205 148,924,307 − (7,243,606) 348,139,811 5.03 Adjusted Opening Balance 205,410,905 1,048,205 148,924,307 − (7,243,606) 348,139,811 5.04 Capital Transactionswith Shareholders − (95,403) − 2,609 (2,609) (95,403) 5.04.08 Change in Interest in Subsidiaries − (95,403) − − − (95,403) 5.04.09 Realization of the Deemed Cost − − − 2,609 (2,609) − 5.05 Total of Comprehensive Income − − − 5,363,029 1,253,242 6,616,271 5.05.01 Net Income for the Period − − − 5,363,029 − 5,363,029 5.05.02 Other Comprehensive Income − 1,253,242 1,253,242 5.07 Final Balance 205,410,905 952,802 148,924,307 5,365,638 (5,992,973) 354,660,679 12 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2013 to 03/31/2013 (R$ thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity 5.01 Opening Balance 205,392,137 938,861 134,980,228 − 2,128,419 343,439,645 5.02 Previous Years Adjustments − − − (154,132) (14,504,135) (14,658,267) 5.03 Adjusted Opening Balance 205,392,137 938,861 134,980,228 (154,132) (12,375,716) 328,781,378 5.04 Capital Transactionswith Shareholders − 13,927 − 2,609 (2,609) 13,927 5.04.08 Change in Interest in Subsidiaries − 13,927 − − − 13,927 5.04.09 Realization of the Deemed Cost − − − 2,609 (2,609) − 5.05 Total of Comprehensive Income − − − 7,629,487 (396,077) 7,233,410 5.05.01 Net Income for the Period − − − 7,629,487 − 7,629,487 5.05.02 Other Comprehensive Income − (396,077) (396,077) 5.07 Final Balance 205,392,137 952,788 134,980,228 7,477,964 (12,774,402) 336,028,715 13 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Added Value (R$ Thousand) Account Code Account Description Accumulated Current Year 01/01/2014 to 03/31/2014 Accumulated Previous Year 01/01/2013 to 03/31/2013 7.01 Income 98,748,118 87,648,307 7.01.01 Sales of Goods, Products and Services Provided 79,390,727 72,059,672 7.01.02 Other Revenues 2,119,484 1,445,397 7.01.03 Revenues Related to the Construction of Own Assets 17,260,141 14,143,162 7.01.04 Allowance / Reversal for Impairment of Trade Receivables (22,234) 76 7.02 Inputs Acquired from Third Parties (54,488,504) (47,452,740) 7.02.01 Cost of Sales (27,575,353) (24,984,767) 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses (20,719,668) (17,370,001) 7.02.03 Impairment / Recovery of Assets (142,795) (54,573) 7.02.04 Others (6,050,688) (5,043,399) 7.03 Gross Added Value 44,259,614 40,195,567 7.04 Retentions (5,211,784) (4,641,913) 7.04.01 Depreciation, Amortization and Depletion (5,211,784) (4,641,913) 7.05 Net Added Value Produced 39,047,830 35,553,654 7.06 Transferred Added Value 5,037,335 4,658,949 7.06.01 Share of Profit of Equity-accounted Investments 4,126,296 3,950,550 7.06.02 Finance Income 716,062 526,635 7.06.03 Others 194,977 181,764 7.07 Total Added Value to be Distributed 44,085,165 40,212,603 7.08 Distribution of Added Value 44,085,165 40,212,603 7.08.01 Personnel 7,835,599 4,974,786 7.08.01.01 Direct compensation 6,148,605 3,286,041 7.08.01.02 Benefits 1,399,655 1,431,441 7.08.01.03 FGTS 287,339 257,304 7.08.02 Taxes, Duties and Social Contributions 20,252,981 20,272,705 7.08.02.01 Federal 13,324,692 13,801,515 7.08.02.02 State 6,855,680 6,432,023 7.08.02.03 Municipal 72,609 39,167 7.08.03 Remunerationof Third Party Capital 10,633,556 7,335,624 7.08.03.01 Interest 2,333,732 499,053 7.08.03.02 Rental 8,299,824 6,836,571 7.08.04 Remuneration of Shareholders' Equity 5,363,029 7,629,488 7.08.04.03 Retained Earnings / Loss For The Period 5,363,029 7,629,488 14 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 03/31/2014 12/31/2013 1 Total Assets 802,014,652 752,966,638 1.01 Current Assets 159,665,082 123,350,379 1.01.01 Cash and Cash Equivalents 68,466,530 37,171,824 1.01.02 Short Term Investments 10,025,962 9,100,565 1.01.03 Trade and Other Receivables 24,040,519 22,652,362 1.01.04 Inventories 35,259,679 33,323,520 1.01.06 Recoverable Income Taxes 11,609,575 11,645,732 1.01.06.01 Current Recoverable Income Taxes 11,609,575 11,645,732 1.01.06.01.01 Current Income Tax and Social Contribution 2,598,888 2,484,097 1.01.06.01.02 Other Recoverable Taxes 9,010,687 9,161,635 1.01.08 Other Current Assets 10,262,817 9,456,376 1.01.08.01 Non-Current Assets Held for Sale 5,441,533 5,638,285 1.01.08.03 Others 4,821,284 3,818,091 1.01.08.03.01 Advances to Suppliers 1,537,180 1,599,888 1.01.08.03.02 Others 3,284,104 2,218,203 1.02 Non-Current Assets 642,349,570 629,616,259 1.02.01 Long-Term Receivables 45,838,038 43,999,364 1.02.01.01 Financial Investments at Fair Value 21,481 30,703 1.02.01.02 Financial Investments Valued at Amortized Cost 273,992 276,514 1.02.01.03 Trade and Other Receivables 11,520,449 10,615,681 1.02.01.06 Deferred Income Taxes 15,868,694 15,250,712 1.02.01.06.01 Deferred Income Tax and Social Contribution 2,687,175 2,647,426 1.02.01.06.02 Taxes and Contributions 13,181,519 12,603,286 1.02.01.09 Other Non-Current Assets 18,153,422 17,825,754 1.02.01.09.03 Advances to Suppliers 7,272,061 7,566,266 1.02.01.09.04 Judicial deposits 6,107,759 5,866,332 1.02.01.09.05 Other Long-Term Assets 4,773,602 4,393,156 1.02.02 Investments 15,619,421 15,615,384 1.02.03 Property, Plant and Equipment 544,913,640 533,880,314 1.02.04 Intangible Assets 35,978,471 36,121,197 15 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 03/31/2014 12/31/2013 2 Total Liabilities 802,014,652 752,966,638 2.01 Current Liabilities 83,746,333 82,524,531 2.01.01 Social and Labor Obligations 6,361,671 4,806,121 2.01.02 Trade Payables 26,905,198 27,922,367 2.01.03 Taxes 734,543 659,129 2.01.03.01 Federal Taxes 734,543 659,129 2.01.03.01.01 Income Tax and Social Contribution Payable 734,543 659,129 2.01.04 Loans and Financing 21,843,616 18,782,899 2.01.04.01 Loans and Financing 21,802,889 18,744,487 2.01.04.03 Finance Lease Obligations 40,727 38,412 2.01.05 Other Liabilities 24,748,010 25,927,790 2.01.05.02 Others 24,748,010 25,927,790 2.01.05.02.01 Dividends and Interest on Shareholders’ Equity Payable 9,526,552 9,301,024 2.01.05.02.04 Other Taxes 10,092,932 10,937,674 2.01.05.02.05 Other Accounts Payable and Expenses 5,128,526 5,689,092 2.01.06 Provisions 2,007,631 1,912,388 2.01.06.02 Other Provisions 2,007,631 1,912,388 2.01.06.02.04 Pension and Medical Benefits 2,007,631 1,912,388 2.01.07 Liabilities associated with non-current Assets Held For Sale and Discontinued 1,145,664 2,513,837 2.01.07.01 Liabilities associated with Non-current Assets Held For Sale 1,145,664 2,513,837 2.02 Non-Current Liabilities 362,498,671 321,108,423 2.02.01 Loans and Financing 286,303,185 249,037,996 2.02.01.01 Loans and Financing 286,135,183 248,866,878 2.02.01.03 Finance Lease Obligations 168,002 171,118 2.02.03 Deferred Income Taxes 25,624,143 23,206,032 2.02.03.01 Deferred Income Tax and Social Contribution 25,624,143 23,206,032 2.02.04 Provisions 50,571,343 48,864,395 2.02.04.01 Social Security and Labor Provisions 3,083,203 2,918,084 2.02.04.02 Other Provisions 47,488,140 45,946,311 2.02.04.02.04 Pension and Medical Benefits 28,124,519 27,541,280 2.02.04.02.05 Provision for Decommissioning Costs 16,534,855 16,709,307 2.02.04.02.06 Other Provisions 2,828,766 1,695,724 2.03 Consolidated Shareholders' Equity 355,769,648 349,333,684 2.03.01 Share Capital 205,410,905 205,410,905 2.03.02 Capital Reserves 641,482 736,885 2.03.04 Profit Reserves 149,035,709 149,035,709 2.03.05 Accumulated Profit / Losses 5,395,469 − 2.03.06 Equity Valuation Adjustments (5,992,973) (7,243,606) 2.03.09 Non-controlling Interests 1,279,056 1,393,791 16 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Income (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2014 to 03/31/2014 Accumulated of the Previous Year 01/01/2013 to 03/31/2013 3.01 Sales Revenues 81,544,805 72,535,347 3.02 Cost of Sales (62,091,203) (53,679,286) 3.03 Gross Profit 19,453,602 18,856,061 3.04 Operating Expenses / Income (11,691,907) (8,850,158) 3.04.01 Selling Expenses (2,725,168) (2,294,333) 3.04.02 General and Administrative Expenses (2,559,600) (2,470,832) 3.04.05 Other Operating Expenses (6,928,837) (4,241,160) 3.04.05.01 Other Taxes (326,686) (223,199) 3.04.05.02 Research and Development Expenses (592,391) (673,084) 3.04.05.03 Exploration Costs (1,525,393) (1,281,500) 3.04.05.04 Profit Sharing (335,532) (413,351) 3.04.05.05 Other Operating Expenses / Income, Net (4,148,835) (1,650,026) 3.04.06 Share of Profit in Equity-Accounted Investments 521,698 156,167 3.05 Net Income Before Financial Results and Income Taxes 7,761,695 10,005,903 3.06 Net Finance Income (Expense) (173,131) 1,389,774 3.06.01 Finance Income 1,674,601 2,588,329 3.06.01.01 Finance Income 1,042,290 971,767 3.06.01.02 Foreign Exchange and Inflation Indexation Charges, Net 632,311 1,616,562 3.06.02 Finance Expenses (1,847,732) (1,198,555) 3.06.02.01 Finance Expenses (1,847,732) (1,198,555) 3.07 Net Income Before Income Taxes 7,588,564 11,395,677 3.08 Income Tax and Social Contribution (1,802,824) (3,560,462) 3.08.01 Current (1,120,422) (1,438,869) 3.08.02 Deferred (682,402) (2,121,593) 3.09 Net Income from Continuing Operations 5,785,740 7,835,215 3.11 Consolidated Net Income / Loss for the Period 5,785,740 7,835,215 3.11.01 Attributable to Shareholders of Petrobras 5,392,860 7,693,177 3.11.02 Attributable to Non-controlling Interests 392,880 142,038 3.99 Income per Share - (Reais / Share) − − 3.99.01 Basic Income per Share − − 3.99.01.01 Common 0.41000 0.59000 3.99.01.02 Preferred 0.41000 0.59000 3.99.02 Diluted Income per Share − − 3.99.02.01 Common 0.41000 0.59000 3.99.02.02 Preferred 0.41000 0.59000 17 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Comprehensive Income (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2014 to 03/31/2014 Accumulated of the Previous Year 01/01/2013 to 03/31/2013 4.01 Consolidated Net Income for the Period 5,785,740 7,835,215 4.02 Other Comprehensive Income 912,030 (478,295) 4.02.03 Cumulative translation adjustments (2,113,165) (458,760) 4.02.04 Unrealized Gains / (Losses) on Available-for-Sale Securities - Recognized in Shareholders' Equity (32) (119) 4.02.05 Unrealized Gains / (Losses) on Available-for-Sale Securities - Transferred to Profit or Loss − (92,410) 4.02.06 Deferred income tax and social contribution on available-for-sale securities 11 30,742 4.02.07 Unrealized Gains / (Losses) on Cash Flow Hedge - Recognized 3,895,579 43,156 4.02.08 Unrealized Gains / (Losses) on Cash Flow Hedge - Transferred to Profit or Loss 471,792 (1,958) 4.02.09 Deferred income tax and social contribution on Unrealized gains / (losses) on cash flow hedge (1,482,950) − 4.02.10 Share of other comprehensive income of equity-accounted investments 140,795 1,054 4.03 Consolidated Comprehensive Income for the Period 6,697,770 7,356,920 4.03.01 Attributable to Shareholders of Petrobras 6,646,102 7,297,100 4.03.02 Attributable to Non-controlling Interests 51,668 59,820 18 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Cash Flows – Indirect Method (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2014 to 03/31/2014 Accumulated of the Previous Year 01/01/2013 to 03/31/2013 6.01 Net Cash - Operating Activities 9,415,128 14,879,766 6.01.01 Cash Provided by Operating Activities 16,276,556 17,256,151 6.01.01.01 Net Income for the Period 5,392,860 7,693,177 6.01.01.02 Non-controlling Interests 392,880 142,038 6.01.01.03 Share of Profit/ Loss of Equity-accounted Investments (521,698) (156,167) 6.01.01.04 Depreciation, Depletion and Amortization 7,123,082 6,382,414 6.01.01.05 Impairment charges on property, plant and equipment and other assets 275,777 147,099 6.01.01.06 Write-off of Dry Wells 1,056,830 606,565 6.01.01.07 Actuarial Expense - Pension and Medical Benefits 1,040,741 1,402,099 6.01.01.08 Gain/losses on disposal of assets/ residual value of assets written off (583,685) (29,293) 6.01.01.09 Foreign exchange variation, indexation and finance charges 1,417,367 (1,053,374) 6.01.01.10 Deferred Income Tax, Net 682,402 2,121,593 6.01.02 Changes in Assets and Liabilities (7,114,512) (2,279,651) 6.01.02.01 Trade and Other Receivables (2,548,594) 373,597 6.01.02.02 Inventories (2,469,986) (2,324,407) 6.01.02.03 Trade Payables (486,786) 400,414 6.01.02.04 Taxes payable (1,273,711) (430,903) 6.01.02.05 Pension and Medical Benefits (335,435) (298,352) 6.01.03 Others 253,084 (96,734) 6.01.03.01 Other Assets (1,995,588) (530,462) 6.01.03.02 Other Liabilities 2,248,672 433,728 6.02 Net Cash - Investment Activities (20,193,704) (16,320,311) 6.02.01 Capital Expenditrures (20,686,334) (18,443,924) 6.02.02 Investments in investees (13,076) (92) 6.02.08 Receipts from disposal of assets (divestment) 869,316 8,069 6.02.09 Investments in Marketable Securities (726,388) 2,087,655 6.02.10 Dividends Received 362,778 27,981 6.03 Net Cash - Financing Activities 43,892,014 1,027,983 6.03.03 Acquisition of non-controlling interest (108,921) (103,930) 6.03.04 Proceeds from financing 53,907,471 7,329,276 6.03.05 Repayment of principal (6,135,176) (3,072,228) 6.03.06 Repayment of interest (3,770,909) (3,124,451) 6.03.09 Dividends paid to shareholders (451) (684) 6.04 Effect of exchange rate changes on cash and cash equivalents (1,818,732) 19,636 6.05 Increase (Decrease) in Cash and Cash Equivalents 31,294,706 (392,926) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 37,171,824 27,628,003 6.05.02 Cash and Cash Equivalents at the End of the Period 68,466,530 27,235,077 19 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2014 to 03/31/2014 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated 5.01 Opening Balance 205,410,905 736,885 149,035,709 − (7,243,606) 347,939,893 1,393,791 349,333,684 5.03 Adjusted Opening Balance 205,410,905 736,885 149,035,709 − (7,243,606) 347,939,893 1,393,791 349,333,684 5.04 Capital Transactionswith Shareholders − (95,403) − 2,609 (2,609) (95,403) (166,403) (261,806) 5.04.06 Dividends − (54,556) (54,556) 5.04.08 Change in Interest in Subsidiaries − (95,403) − − − (95,403) (111,847) (207,250) 5.04.09 Realization of the Deemed Cost − − − 2,609 (2,609) − − − 5.05 Total of Comprehensive Income − − − 5,392,860 1,253,242 6,646,102 51,668 6,697,770 5.05.01 Net Income for the Period − − − 5,392,860 − 5,392,860 392,880 5,785,740 5.05.02 Other Comprehensive Income − 1,253,242 1,253,242 (341,212) 912,030 5.07 Final Balance 205,410,905 641,482 149,035,709 5,395,469 (5,992,973) 354,490,592 1,279,056 355,769,648 20 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2013 to 03/31/2013 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated 5.01 Opening Balance 205,392,137 630,288 134,928,829 − 2,128,418 343,079,672 2,353,980 345,433,652 5.02 Previous Years Adjustments − − − (154,132) (14,504,135) (14,658,267) − (14,658,267) 5.03 Adjusted Opening Balance 205,392,137 630,288 134,928,829 (154,132) (12,375,717) 328,421,405 2,353,980 330,775,385 5.04 Capital Transactionswith Shareholders − 11,180 − 2,609 (2,609) 11,180 (186,090) (174,910) 5.04.08 Change in Interest in Subsidiaries − 11,180 − − − 11,180 (186,090) (174,910) 5.04.09 Realization of the Deemed Cost − − − 2,609 (2,609) − − − 5.05 Total of Comprehensive Income − − − 7,693,177 (396,077) 7,297,100 59,820 7,356,920 5.05.01 Net Income for the Period − − − 7,693,177 − 7,693,177 142,038 7,835,215 5.05.02 Other Comprehensive Income − (396,077) (396,077) (82,218) (478,295) 5.07 Ending Balance 205,392,137 641,468 134,928,829 7,541,654 (12,774,403) 335,729,685 2,227,710 337,957,395 21 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Added Value (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2014 to 03/31/2014 Accumulated of the Previous Year 01/01/2013 to 03/31/2013 7.01 Sales Revenues 121,128,276 107,766,551 7.01.01 Sales of Goods, Products and Services Provided 98,405,677 88,480,874 7.01.02 Other Revenues 2,602,655 1,853,275 7.01.03 Revenues Related to the Construction of Own Assets 20,151,736 17,437,295 7.01.04 Allowance / Reversal for Impairment of Trade Receivables (31,792) (4,893) 7.02 Inputs Acquired from Third Parties (65,868,281) (56,144,759) 7.02.01 Cost of Sales (36,618,125) (31,249,516) 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses (22,474,415) (19,316,897) 7.02.03 Impairment / Recovery of Assets (275,777) (147,099) 7.02.04 Others (6,499,964) (5,431,247) 7.03 Gross Added Value 55,259,995 51,621,792 7.04 Retentions (7,123,082) (6,382,414) 7.04.01 Depreciation, Amortization and Depletion (7,123,082) (6,382,414) 7.05 Net Added Value Produced 48,136,913 45,239,378 7.06 Transferred Added Value 1,690,080 1,091,979 7.06.01 Share of Profit of Equity-accounted Investments 521,698 156,167 7.06.02 Finance Income 1,042,290 971,767 7.06.03 Others 126,092 (35,955) 7.07 Total Added Value to be Distributed 49,826,993 46,331,357 7.08 Distribution of Added Value 49,826,993 46,331,357 7.08.01 Personnel 9,128,843 6,289,384 7.08.01.01 Payroll and Related Charges 7,190,081 4,281,516 7.08.01.02 Benefits 1,613,326 1,712,915 7.08.01.03 FGTS 325,436 294,953 7.08.02 Taxes, Duties and Social Contributions 27,600,575 27,617,880 7.08.02.01 Federal 16,308,954 17,342,995 7.08.02.02 State 11,179,906 10,197,290 7.08.02.03 Municipal 111,715 77,595 7.08.03 Remunerationof Third Party Capital 7,311,835 4,588,878 7.08.03.01 Interest 3,452,074 1,252,434 7.08.03.02 Rental 3,859,761 3,336,444 7.08.04 Remuneration of Shareholders' Equity 5,785,740 7,835,215 7.08.04.03 Retained Earnings / Loss For The Period 5,392,860 7,693,177 7.08.04.04 Non-controlling Interests 392,880 142,038 22 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of interim financial information The consolidated interim financial information is being presented in accordance with IAS 34 - Interim Financial Reporting, as issued by the International Accounting Standards Board (IASB) and also in accordance with the accounting practices adopted in Brazil for interim financial reporting (CPC 21 - R1). The individual interim financial information is being presented in accordance with the accounting practices adopted in Brazil for interim financial reporting (CPC 21 - R1) and does not differ from the consolidated information, except for the maintenance of the noncurrent deferred charges account, as established in CPC 43 (R1) – First-time adoption of Brazilian Accounting Pronouncements . The reconciliation between the parent company’s and the consolidated shareholders’ equity and net income is presented in Note 3.1. This interim financial information presents the significant changes which occurred in the period, avoiding repetition of certain notes to the financial statements previously reported, and presents the consolidated information, considering Management’s understanding that the consolidated information provides a more comprehensive view of the Company’s financial position and operational performance, along with some individual information of the parent company. Hence it should be read together with the Company’s annual financial statements for the year ended December 31, 2013, which include the full set of notes. This interim financial information was authorized for issue by the Company’s Board of Directors in a meeting held on May 9, 2014. Accounting estimates The preparation of the interim financial information requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: oil and gas reserves, pension and medical benefits liabilities, depreciation, depletion and amortization, decommissioning costs, provisions for legal proceedings, fair value of financial instruments, present value adjustments of trade receivables and payables from relevant transactions, and income tax and social contribution on net income (CSLL). Even though our management uses assumptions and judgments that are periodically reviewed, the actual results could differ from these estimates. 3. Basis of consolidation The consolidated interim financial information includes the quarterly information of Petrobras and the entities it controls (its subsidiaries, joint operations and consolidated structured entities). There were no significant changes in the consolidated entities in the three-month period ended March 31, 2014. The main disposal of assets and legal mergers are set out in note 9. 23 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Reconciliation between shareholders’ equity and net income for the parent company and consolidated Shareholders' equity Net income Jan-Mar 2014 Jan-Mar 2013 Consolidated - IFRS 355,770 349,334 5,786 7,835 Non-controlling Interests (1,279) (1,394) (393) (142) Deferred Expenses, Net of Income Tax 170 200 (30) (64) Parent company - Brazilian Accounting Standards (CPC) 354,661 348,140 5,363 7,629 4. Accounting policies The same accounting policies and methods of computation were followed in this consolidated and individual interim financial statements as those followed in the preparation of the annual financial statements of the Company for the year ended December 31, 2013. 5. Cash and cash equivalents Consolidated Cash at bank and in hand 1,750 2,227 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 15,168 8,182 Other investment funds 20 125 15,188 8,307 - Abroad 51,529 26,638 Total short-term financial investments 66,717 34,945 Total cash and cash equivalents 68,467 37,172 6. Marketable securities Consolidated Trading securities 10,011 9,085 Available-for-sale securities 30 39 Held-to-maturity securities 280 284 10,321 9,408 Current 10,026 9,101 Non-current 295 307 Trading securities refer mainly to investments in government bonds that have maturities of more than 90 days. These assets are classified as current assets due to the expectation of their realization in the short term. 24 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 7. Trade and other receivables Trade and other receivables, net Consolidated Trade receivables Third parties 23,781 23,067 Related parties (Note 17) Investees 1,970 1,542 Receivables from the electricity sector 6,110 5,050 Petroleum and alcohol accounts - Federal Government 838 836 Other receivables 6,127 6,066 38,826 36,561 Provision for impairment of trade receivables (3,265) (3,293) 35,561 33,268 Current 24,041 22,652 Non-current 11,520 10,616 Changes in the provision for impairment of trade receivables Consolidated Opening balance 3,293 2,967 Additions (*) (**) 81 470 Write-offs (*) (109) (144) Closing balance 3,265 3,293 Current 1,889 1,873 Non-current 1,376 1,420 (*) Includes exchange differences arising from translation of the provision for impairment of trade receivables in companies abroad. (**) Amounts recognized in profit or loss as selling expenses. Trade and other receivables overdue - Third parties Consolidated Up to 3 months 1,055 1,620 From 3 to 6 months 599 372 From 6 to 12 months 753 848 More than 12 months 4,104 3,848 6,511 6,688 25 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 8. Inventories Consolidated Crude Oil 13,274 13,702 Oil Products 13,454 11,679 Intermediate products 2,326 2,165 Natural Gas and LNG (*) 926 939 Biofuels 608 370 Fertilizers 54 60 30,642 28,915 Materials, supplies and others 4,762 4,532 35,404 33,447 Current 35,260 33,324 Non-current 144 123 (*) Liquid Natural Gas Consolidated inventories are presented net of an R$ 80 allowance reducing inventories to net realizable value (R$ 205 as of December 31, 2013), mainly due to the volatility of international prices of crude oil and oil products. The amounts recognized in profit or loss, as other operating expenses are set out in note 23. A portion of the crude oil and/or oil products inventories have been pledged as security for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in the amount of R$ 7,420 (R$ 6,972 as of December 31, 2013), as set out in note 20. 9. Disposal of assets and legal mergers Disposal of assets Brasil PCH On June 14, 2013, Petrobras entered into an agreement with Cemig Geração e Transmissão S.A. (which further assigned the sale and purchase contract to Chipley SP Participações) for the disposal of its entire equity interest in Brasil PCH S.A., equivalent to 49% of the voting stock, for a consideration of R$ 650, excluding contractual price adjustments. On February 14, 2014, the remaining conditions precedent for this transaction were met and the disposal was concluded for a total amount of R$ 711, including contractual price adjustments. A gain of R$ 646 before taxes was recognized as other operating income (expenses). Innova S.A. On August 16, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Innova S.A. to Videolar S.A. and its controlling shareholder, at a consideration of R$ 870, subject to price adjustment before the transaction is concluded. The transaction was approved in a Shareholders’ Extraordinary General Meeting held on September 30, 2013 and its conclusion is subject to certain conditions, including the approval by Conselho Administrativo de Defesa Econômica – CADE. Due to the pending conditions precedent for conclusion of this transaction, the assets and associated liabilities involved in this transaction were classified as held for sale. 26 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Petrobras Colombia Limited (PEC) On September 13, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Petrobras Colombia Limited (PEC), a subsidiary of Petrobras International Braspetro B.V. (PIB BV), to Perenco Colombia Limited, for a consideration of US$ 380 million, subject to price adjustment before the closing of the transaction. On April 30, 2014 the transaction was concluded and assets and liabilities were transferred to Perenco. Gains or losses on the transaction will be determined based on book values as of this date and other contractual adjustments. Due to the pending conditions precedent for conclusion of this transaction as of March 31, 2014, the assets and associated liabilities involved in the transaction were classified as held for sale. Petrobras Energia Peru. S.A. On November 13, 2013, the Board of Directors of Petrobras approved the disposal of 100% of Petrobras Energia Peru S.A. by Petrobras de Valores Internacional de España S.L. – PVIE and Petrobras International Braspetro B.V. –PIB BV, to China National Petroleum Corporation (CNPC), for US$ 2,647 million, subject to price adjustment before the transaction is concluded. The transaction is subject to certain conditions precedent, including approval by the Chinese and Peruvian governments, as well as compliance with the procedures under their "Joint Operating Agreement (JOA)", where applicable. Due to the pending conditions precedent for the conclusion of this transaction, the assets and corresponding liabilities were classified as held for sale. Assets classified as held for sale Assets classified as held for sale and associated liabilities, classified under the Company’s current assets and current liabilities are comprised of the following items and business segments: Consolidated Exploration and Production Refining, Transport. & Marketing International Others Total Total Assets classified as held for sale Property, plant and equipment 115 279 3,575 2 3,971 4,169 Trade receivables − 272 64 − 336 318 Inventories − 181 284 − 465 283 Investments − 23 24 − 47 126 Cash and Cash Equivalents − − 152 − 152 283 Others − 33 438 − 471 459 115 788 4,537 2 5,442 5,638 Liabilities on assets classified as held for sale Trade Payables − (32) (161) − (193) (383) Provision for decommissioning costs − − (70) − (70) (70) Non-current debt − (6) (45) − (51) (1,434) Others − (126) (707) − (833) (627) − (164) (983) − (1,147) (2,514) 27 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Legal mergers On April 2, 2014, the Shareholders’ Extraordinary General Meeting of Petrobras approved the following mergers of subsidiaries into Petrobras, which did not increase share capital or additional paid in capital: - Termoaçu S.A.; - Termoceará Ltda.; - Companhia Locadora de Equipamentos Petrolíferos – CLEP. The objective of these mergers is to simplify the corporate structure of the Company, reduce costs and capture synergies. These mergers did not affect the consolidated financial statements. Investments Investments in subsidiaries, joint ventures, joint operations and associates(Parent Company) Subsidiaries: PNBV 30,439 29,631 BR Distribuidora 12,158 11,767 Gaspetro 11,688 10,633 Transpetro 4,948 4,666 PB-LOG 3,404 3,351 PIB BV 3,064 3,837 Citepe 2,464 2,504 PBIO 2,075 2,121 PetroquímicaSuape 1,373 1,499 CLEP 1,108 1,530 Liquigás 866 859 Araucária Nitrogenados 733 789 Termomacaé Ltda 777 747 Termoaçu 688 666 Breitener 488 475 5283 Participações 411 518 Termobahia 345 429 Arembepe 338 314 Termoceará 309 334 PBEN 303 301 Other subsidiaries 909 871 Joint operations 228 218 Joint ventures 394 374 Associates 3,750 3,481 83,260 81,915 Goodwill 3,122 3,125 Unrealized profits - Parent company (1,526) (1,570) Other investments 26 27 Total investments 84,882 83,497 28 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Investments in joint ventures and associates (Consolidated) Investments measured using equity method Braskem S.A. 5,348 5,157 Petrobras Oil & Gas BV 3,751 3,999 State-controlled Natural Gas distributors 1,319 1,248 Guarani S.A. 1,196 1,194 Petroritupano - Orielo 446 464 Petrowayu - La Concepción 417 433 Nova Fronteira Bionergia S.A. 403 399 Other petrochemical investees 217 196 UEG Araucária 164 138 Transierra S.A. 159 159 Petrokariña - Mata 149 155 Other associates 1,998 2,021 15,567 15,563 Other investments 52 52 15,619 15,615 Investments in listed companies Thousand-share lot Quoted stock exchange prices (R$ per share) Market value Company Type Indirect subsidiary Petrobras Argentina 1,356,792 1,356,792 Common 1.53 1.87 2,076 2,537 2,076 2,537 Associate Braskem 212,427 212,427 Common 13.98 16.50 2,970 3,505 Braskem 75,793 75,793 Preferred A 17.79 21.00 1,348 1,592 4,318 5,097 The market value of these shares does not necessarily reflect the realizable value of a large block of shares. Braskem S.A. - Investment in publicly traded associate: Braskem’s shares are publicly traded on stock exchanges in Brazil and abroad. The quoted market value as of March 31, 2014, was R$ 4,318, based on the quoted values of both Petrobras’ share in common stock (47% of the outstanding shares), and preferred stock (22% of the outstanding shares). However, there is extremely limited trading of the common shares, since non-signatories of the shareholders’ agreement hold only approximately 3% of the common shares. In addition, given the operational relationship between Petrobras and Braskem, the recoverable amount of the investment, for impairment testing purposes, was determined based on value in use, considering the Company’s share of the future cash flows projected for Braskem. As the recoverable amount was higher than the carrying amount, no impairment losses were recognized for this investment. The main assumptions on which cash flow projections to determine the value in use of Braskem were based are set out in note 14 to our audited consolidated financial statements for the year ended December 31, 2013. 29 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Property, plant and equipment By class of assets Consolidated Parent Company Land, buildings and improvements Equipment and other assets Assets under construction (*) Exploration and development costs (oil and gas producing properties) Total Total Balance at January 1, 2013 16,684 166,972 166,878 68,182 418,716 279,824 Additions 148 3,870 78,156 1,408 83,582 62,974 Additions to / review of estimates of decommissioning costs − − − (1,431) (1,431) (1,958) Capitalized borrowing costs − − 8,474 − 8,474 6,514 Business combinations 39 70 36 − 145 − Write-offs (9) (261) (5,285) (55) (5,610) (4,550) Transfers (***) 2,605 51,603 (64,706) 58,516 48,018 80,642 Depreciation, amortization and depletion (1,115) (16,241) − (10,643) (27,999) (21,028) Impairment - recognition (****) − (26) (13) (193) (232) (119) Impairment - reversal (****) − 112 − 165 277 268 Cumulative translation adjustment 79 5,682 3,300 879 9,940 − Balance at December 31, 2013 18,431 211,781 186,840 116,828 533,880 402,567 Cost 25,134 312,427 186,840 180,654 705,055 531,928 Accumulated depreciation, amortization and depletion (6,703) (100,646) − (63,826) (171,175) (129,361) Balance at December 31, 2013 18,431 211,781 186,840 116,828 533,880 402,567 Additions 2 1,007 18,315 149 19,473 15,936 Additions to / review of estimates of decommissioning costs − − − 13 13 − Capitalized borrowing costs − − 2,232 − 2,232 2,068 Write-offs (15) (47) (1,024) (78) (1,164) (1,038) Transfers 1,520 4,920 (13,029) 7,536 947 296 Depreciation, amortization and depletion (333) (4,192) − (2,483) (7,008) (5,120) Cumulative translation adjustment (74) (2,189) (627) (569) (3,459) − Balance at March 31, 2014 19,531 211,280 192,707 121,396 544,914 414,709 Cost 26,499 314,723 192,707 186,333 720,262 548,988 Accumulated depreciation, amortization and depletion (6,968) (103,443) − (64,937) (175,348) (134,279) Balance at March 31, 2014 19,531 211,280 192,707 121,396 544,914 414,709 Weighted average of useful life in years 25 (25 to 40) (except land) 20 (3 to 31) (**) Unit of production method (*) See note 27 for assets under construction by business area. (**) Includes exploration and production assets depreciated based on the units of production method. (***) Includes the amount of R$ 50,389, reclassified from Intangible Assets to Property, Plant and Equipment as a result of the declaration of commerciality of areas of the Assignment Agreement (Franco and Sul de Tupi). (****) Impairment charges and reversals are recognized in profit or loss as other operating expenses. At March 31, 2014, consolidated and parent company property, plant and equipment includes assets under finance leases of R$ 201 and R$ 10,586, respectively (R$ 202 and R$ 10,738 at December 31, 2013). 30 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Intangible assets By class of assets Consolidated Parent Company Softwares Rights and concessions Acquired Developed in-house Goodwill from expectations of future profitability Total Total Balance at January 1, 2013 78,702 386 1,178 941 81,207 77,349 Additions 6,665 72 278 − 7,015 6,862 Capitalized borrowing costs − − 26 − 26 26 Write-offs (171) (3) (7) − (181) (138) Transfers (**) (50,467) (30) (26) (39) (50,562) (50,474) Amortization (82) (99) (287) − (468) (336) Impairment - reversal (***) (1,139) − − − (1,139) − Cumulative translation adjustment 182 6 − 35 223 − Balance at December 31, 2013 33,690 332 1,162 937 36,121 33,289 Cost 34,680 1,423 3,379 937 40,419 36,118 Accumulated amortization (990) (1,091) (2,217) − (4,298) (2,829) Balance at December 31, 2013 33,690 332 1,162 937 36,121 33,289 Additions 134 18 64 − 216 193 Capitalized borrowing costs − − 5 − 5 5 Write-offs (195) − (25) − (220) (197) Transfers 4 4 (1) − 7 1 Amortization (23) (23) (69) − (115) (82) Impairment - reversal (***) 15 − − − 15 − Cumulative translation adjustment (40) (1) (1) (9) (51) − Balance at March 31, 2014 33,585 330 1,135 928 35,978 33,209 Cost 34,561 1,463 3,424 928 40,376 36,149 Accumulated amortization (976) (1,133) (2,289) − (4,398) (2,940) Balance at March 31, 2014 33,585 330 1,135 928 35,978 33,209 Estimated useful life - years (*) 5 5 Indefinite (*) See note 3.9 (Intangible assets) of the financial statements of December 31, 2013. (**) Includes the amount of R$ 50,389, reclassified from Intangible Assets to Property, Plant and Equipment as a result of the declaration of commerciality of areas of the Assignment Agreement (Franco and Sul de Tupi). (***) Impairment charges and reversals are recognized in profit or loss as other operating expenses. Concession for exploration of oil and natural gas - Onerous Assignment Agreement (“Cessão Onerosa”) As of March 31, 2014, the Company’s intangible assets include R$ 24,419 (R$ 24,419 at December 31, 2013) related to the Assignment Agreement, net of amounts paid as signature bonuses for Franco (now Campo de Búzios) and Sul de Tupi (now Campo de Sul de Lula) which have been transferred to property, plant and equipment, as set out in note 13.1 to the Company’s financial statements for the period ended December 31, 2013. Petrobras, the Federal Government (assignor) and the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP (regulator and inspector) entered into the Assignment Agreement in 2010, which grants the Company the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará and Sul de Tupi), limited to the production of five billion barrels of oil equivalent in up to 40 (forty) years and renewable for a further 5 (five) years upon certain conditions having been met. 31 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The agreement establishes that, immediately after the declaration of commerciality for each area, the review procedures, which must be based on independent technical appraisal reports, will commence. The review of the Assignment Agreement will be concluded after the date of the last declaration of commerciality. If the review determines that the value of acquired rights is greater than initially paid, the Company may be required to pay the difference to the Federal Government, or may proportionally reduce the total volume of barrels acquired in the terms of the agreement. If the review determines that the value of the acquired rights is lower than initially paid by the Company, the Federal Government will reimburse the Company for the difference by delivering cash or bonds, subject to budgetary regulations. Once the effects of the aforementioned review become probable and can be reliably measured, the Company will make the respective adjustments to the purchase prices of the rights. The agreement also establishes a compulsory exploration program for each one of the blocks and minimum commitments related to the acquisition of goods and services from Brazilian suppliers in the exploration and development stages, which will be subject to certification by the ANP. In the event of non-compliance, the ANP may apply administrative sanctions pursuant to the terms in the agreement. Based on drilling results obtained so far, expectations regarding the production potential of the areas are being confirmed and the Company will continue to develop its investment program and activities as established in the agreement. Exploration for and evaluation of oil and gas reserves The exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area until the declaration of the technical and commercial viability of the reserves. Changes in the balances of capitalized costs directly associated with exploratory wells pending determination of proved reserves and the balance of amounts paid for rights and concessions for exploration of oil and natural gas (capitalized acquisition costs), are set out in the table below: Consolidated Exploratory costs recognized in Assets (*) Property, plant and equipment Opening balance 20,619 21,760 Additions 2,758 10,680 Write offs (736) (2,754) Transfers (555) (9,056) Cumulative translation adjustment (18) (11) Closing balance 22,068 20,619 Intangible Assets (**) 32,361 32,516 Total Exploratory Costs Capitalized 54,429 53,135 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from the table above. (**) The balance of intangible assets comprises mainly the amounts related to the Assignment Agreement (note 12.2). Exploration costs recognized in profit or loss and cash used in oil and gas exploration and evaluation activities are set out in the table below: 32 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Consolidated Exploration costs recognized in profit or loss Jan-Mar 2014 Jan-Mar 2013 Geological and geophysical expenses 424 640 Exploration expenditures written off (includes dry wells and signature bonuses) 1,057 607 Other exploration expenses 44 35 Total expenses 1,525 1,282 Consolidated Cash used in activities Jan-Mar 2014 Jan-Mar 2013 Operating activities 469 764 Investment activities 2,906 3,122 Total cash used 3,375 3,886 Trade payables Consolidated Current liabilities Third parties In Brazil 12,228 12,523 Abroad 12,844 14,198 Related parties (note 17) 1,833 1,201 26,905 27,922 33 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Finance debt Consolidated Export Credit Agency Banking Market Capital Markets Others Total Non-current In Brazil Balance at January 1 , 2013 − 63,301 2,564 130 65,995 Cumulative translation adjustment (CTA) − (6) − − (6) Additions (new funding obtained) − 22,576 512 − 23,088 Interest incurred during the period − 185 35 7 227 Foreign exchange/inflation indexation charges − 3,257 117 4 3,378 Transfer from long term to short term − (21,348) (391) (27) (21,766) Transfer to liabilities associated with assets held for sale − (30) − − (30) Balance at December 31, 2013 − 67,935 2,837 114 70,886 Abroad Balance at January 1 , 2013 10,310 39,816 63,412 1,285 114,823 Cumulative translation adjustment (CTA) 1,032 5,134 12,825 155 19,146 Additions (new funding obtained) 3,359 19,803 23,713 188 47,063 Interest incurred during the period 2 30 77 17 126 Foreign exchange/inflation indexation charges 343 1,926 605 64 2,938 Transfer from long term to short term (1,447) (2,826) (902) (91) (5,266) Transfer to liabilities associated with assets held for sale − (849) − − (849) Balance at December 31, 2013 13,599 63,034 99,730 1,618 177,981 Total balance at December 31, 2013 13,599 130,969 102,567 1,732 248,867 Non-current In Brazil Balance at January 1 , 2014 − 67,935 2,837 114 70,886 Cumulative translation adjustment (CTA) − (3) − − (3) Additions (new funding obtained) − 6,985 − − 6,985 Interest incurred during the period − 71 25 − 96 Foreign exchange/inflation indexation charges − (692) 35 2 (655) Transfer from long term to short term − (1,059) (98) (12) (1,169) Balance at March 31, 2014 − 73,237 2,799 104 76,140 Abroad Balance at January 1 , 2014 13,599 63,034 99,730 1,618 177,981 Cumulative translation adjustment (CTA) (356) (2,063) (4,413) (40) (6,872) Additions (new funding obtained) 669 10,252 32,542 − 43,463 Interest incurred during the period 2 11 30 5 48 Foreign exchange/inflation indexation charges (120) (568) 185 (14) (517) Transfer from long term to short term (713) (380) (2,979) (36) (4,108) Balance at March 31, 2014 13,081 70,286 125,095 1,533 209,995 Total balance at March 31, 2014 13,081 143,523 127,894 1,637 286,135 Consolidated Current Short Term Debt 8,294 8,560 Current Portion of Long Term Debt 10,912 7,304 Accrued Interest 2,597 2,880 21,803 18,744 34 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Summarized information on current and non-current finance debt The sensitivity analysis for financial instruments subject to foreign exchange variation is set out in note 30. Consolidated Maturity in 2019 and afterwards Total (*) Fair value Financing in Reais (BRL): 2,841 3,386 7,231 5,836 6,207 35,036 60,537 54,287 Floating rate debt 1,862 1,595 6,147 4,430 4,922 27,452 46,408 Fixed rate debt 979 1,791 1,084 1,406 1,285 7,584 14,129 Average interest rate in Reais 7.4% 7.7% 9.6% 8.9% 9.1% 9.3% 9.1% Financing in US Dollars (USD): 12,450 11,702 20,427 19,803 25,461 103,782 193,625 192,955 Floating rate debt 11,311 8,786 9,735 8,259 20,040 40,857 98,988 Fixed rate debt 1,139 2,916 10,692 11,544 5,421 62,925 94,637 Average interest rate in US Dollars 2.4% 3.4% 3.1% 2.8% 3.1% 4.3% 3.7% Financing in Reais indexed to US Dollars: 211 256 874 1,575 1,575 15,412 19,903 21,627 Floating rate debt − 13 13 Fixed rate debt 211 256 874 1,575 1,575 15,399 19,890 Average interest rate in Reais indexed to US Dollars 4.9% 5.8% 6.1% 6.2% 6.2% 6.2% 6.2% Financing in Pounds (£): − 6,600 6,600 6,374 Floating rate debt − Fixed rate debt − 6,600 6,600 Average interest rate in Pounds − 6.2% 6.2% Financing in Yen (¥): 1,318 252 1,030 250 227 − 3,077 3,052 Floating rate debt 248 229 226 226 226 − 1,155 Fixed rate debt 1,070 23 804 24 1 − 1,922 Average interest rate in Yen 0.9% 0.8% 1.8% 0.8% 0.7% − 1.2% Financing in Euro (€): 9 7 2 2 8,566 15,575 24,161 24,603 Floating rate debt − 471 471 Fixed rate debt 9 7 2 2 8,566 15,104 23,690 Average interest rate in Euro 7.0% 7.2% 14.5% 14.5% 3.7% 4.2% 4.0% Financing in other currencies: 24 5 6 − − − 35 35 Floating rate debt − Fixed rate debt 24 5 6 − − − 35 Average interest rate in other currencies 13.6% 15.3% 15.3% − − − 14.1% Total as of March 31, 2014 16,853 15,608 29,570 27,466 42,036 176,405 307,938 302,933 Total Average interest rate 3.2% 4.4% 4.7% 4.3% 4.2% 5.5% 5.0% Total as of December 31, 2013 18,744 17,017 29,731 20,331 37,598 144,190 267,611 269,956 * The average maturity of outstanding debt at March 31, 2014 is 6.5 years. 35 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Weighted average capitalization rate for borrowing costs The weighted average interest rate, of the costs applicable to borrowings that are outstanding, applied over the balance of assets under construction for capitalization of borrowing costs was 4.64% p.a. in the first quarter of 2014 (3.81% p.a. in the first quarter of 2013). Funding – Outstanding balance a) Abroad Amount in US$ million Company Available (Line of credit) Used Balance PGT 1,000 500 500 Petrobras 2,500 530 1,970 b) In Brazil Company Available (Line of credit) Used Balance Transpetro (*) 10,007 2,103 7,904 Petrobras 14,187 11,756 2,431 PNBV 9,878 107 9,771 Liquigas 110 100 10 (*) Purchase and sale agreements for 49 vessels and 20 convoys were signed with six Brazilian shipyards in the amount of R$ 11,116. Guarantees Financial institutions do not require Petrobras to provide guarantees related to loans and financing, except for certain specific funding instruments to promote development, such as certain credit lines from the BNDES, which are collateralized by real assets. Financial transactions carried out by subsidiaries, which are guaranteed by Petrobras, are set out in note 17.3 ("Guarantees Granted"). The loans obtained by structured entities are collateralized by the project assets, liens on receivables and shares of the structured entities. 36 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Leases Future minimum lease payments / receipts – finance leases Consolidated Minimum receipts Minimum payments 2014 332 42 2015 - 2018 1,599 210 2019 and thereafter 4,113 645 Estimated lease receipts/payments 6,044 897 Less Interest expense (annual) (2,607) (688) Present value of minimum receipts/ payments 3,437 209 2014 188 12 2015 - 2018 910 103 2019 and thereafter 2,339 94 Present value of minimum receipts/ payments 3,437 209 Current 134 41 Non-current 3,303 168 At March 31, 2014 3,437 209 Current 135 38 Non-current 3,428 171 At December 31, 2013 3,563 209 Future minimum lease payments - operating leases Operating leases mainly include oil and gas production units, drilling rigs and other exploration and production equipment, vessels and support vessels, helicopters, land and building leases. Consolidated 2014 29,066 2015 - 2018 60,153 2019 and thereafter 31,512 At March 31, 2014 120,731 At December 31, 2013 122,027 In the first quarter of 2014, the Company paid R$ 6,385 (R$ 5,115 in the first quarter of 2013) for consolidated operating lease installments, recognized as a period expense. Related parties Commercial transactions and other operations Petrobras carries out commercial transactions with its subsidiaries, joint arrangements, consolidated structure entities and associates at normal market prices and market conditions. At March 31, 2014 and December 31, 2013, no losses were recognized on the statement of financial position for related party accounts receivable. 37 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) By transaction Parent Company Jan-Mar/2014 Assets Liabilities Profit or Loss Current Non-current Total Current Non-current Total Profit or Loss Revenues (mainly sales revenues) 36,624 Foreign exchange and inflation indexation charges, net 469 Financial income (expenses), net (1,077) Assets Trade and other receivables 8,916 2,555 11,471 Trade and other receivables (mainly from sales) 6,960 − 6,960 Dividends receivable 1,684 − 1,684 Intercompany loans − 274 274 Capital increase (advance) − 1,393 1,393 Related to construction of natural gas pipeline − 771 771 Other operations 272 117 389 Liabilities Finance leases (1,972) (5,739) (7,711) Financing on credit operations (1,016) (1,705) (2,721) Intercompany loans − (25,546) (25,546) Prepayment of exports (23,975) (22,559) (46,534) Accounts payable to suppliers (12,266) − (12,266) Purchases of crude oil, oil products and others (8,153) − (8,153) Affreightment of platforms (3,532) − (3,532) Advances from clients (548) − (548) Others (33) − (33) Other operations − (90) (90) As of March 31, 2014 36,016 8,916 2,555 11,471 (39,229) (55,639) (94,868) Jan-Mar/2013 32,220 As of December 31, 2013 9,020 2,364 11,384 (36,098) (46,071) (82,169) 38 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) By company Parent Company Jan-Mar/2014 Assets Liabilities Profit or Loss Current Non-current Total Current Non-current Total Subsidiaries (*) BR Distribuidora 22,457 2,410 21 2,431 (261) (21) (282) PIB-BV Holanda 4,900 2,169 80 2,249 (29,781) (49,810) (79,591) Gaspetro 2,617 1,586 771 2,357 (1,939) − (1,939) PNBV 190 431 20 451 (3,903) − (3,903) Transpetro 183 433 − 433 (848) − (848) Fundo de Investimento Imobiliário (61) 11 − 11 (202) (1,358) (1,560) Petroquimica Suape − 24 337 361 − − − Thermoelectrics (28) 105 226 331 (113) (1,015) (1,128) CITEPE − 18 1,045 1,063 − − − Cia Locadora de Equipamentos Petrolíferos (27) 504 − 504 (814) − (814) Other subsidiaries 894 641 50 691 (216) − (216) 31,125 8,332 2,550 10,882 (38,077) (52,204) (90,281) Structured Entities Nova Transportadora do Nordeste - NTN (17) 139 − 139 (219) (411) (630) Nova Transportadora do Sudeste - NTS (54) 174 − 174 (205) (467) (672) CDMPI (14) − − − (303) (1,687) (1,990) PDET Off Shore (16) − − − (169) (801) (970) (101) 313 − 313 (896) (3,366) (4,262) Associates Companies from the petrochemical sector 4,987 265 − 265 (228) (69) (297) Other associates 5 6 5 11 (28) − (28) 4,992 271 5 276 (256) (69) (325) 36,016 8,916 2,555 11,471 (39,229) (55,639) (94,868) (*) Includes its subsidiaries and joint ventures. Annual rates for intercompany loans Parent Company Assets Liabilities Up to 5% − − (4,015) (4,288) From 5.01% to 7% − − (19,826) (20,267) From 7.01% to 9% − − (1,705) (1,719) More than 9.01% 274 279 − − 274 279 (25,546) (26,274) 39 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Non standardized receivables investment fund (FIDC-NP) The Parent Company invests in the non-standardized receivables investment fund (FIDC-NP), which comprises mainly receivables and non-performing receivables arising from the operations performed by subsidiaries of the Petrobras Group. The balances of the operations of the Parent Company with FIDC-NP are the following: Parent Company Short-term financial investments 595 1,088 Marketable securities 9,393 13,660 Assignment of receivables (1,184) (875) Total recognized within current assets 8,804 13,873 Assignments of non-performing receivables (15,424) (22,042) Total recognized within current liabilities (15,424) (22,042) Jan-Mar 2014 Jan-Mar 2013 Finance income FIDC-NP 54 6 Finance expense FIDC-NP (380) (213) Net finance income (expense) (326) (207) Guarantees Granted The outstanding balance of financial operations carried out by these subsidiaries and guaranteed by Petrobras is set out below: Maturity date of the loans PifCo PNBV PGF PGT TAG PB LOG Others Total Total 2014 900 3,695 − 3,395 − − − 7,990 8,271 2015 2,829 2,667 − − − 283 − 5,779 6,050 2016 8,461 3,715 5,092 − 17,268 17,980 2017 3,960 2,323 6,789 − − − 679 13,751 7,208 2018 9,162 7,402 4,676 7,921 − 1,054 − 30,215 26,196 2019 6,223 6,223 11,973 14,710 − − − 39,129 40,234 2020 and thereafter 30,536 10,529 38,031 14,325 11,905 − 1,557 106,883 79,296 62,071 36,554 66,561 40,351 11,905 1,337 2,236 221,015 185,235 Investment fund of subsidiaries abroad At March 31, 2014, a subsidiary of PIB BV had amounts invested in an investment fund abroad that held debt securities of other subsidiaries of Petrobras, mainly related to Gasene, Malhas, CDMPI, CLEP and Marlim Leste (P-53), among other investments, in the amount of R$ 16,700 (R$ 17,368 at December 31, 2013). 40 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the table below: Consolidated Jan-Mar/ Jan-Mar/ Profit or Loss Assets Liabilities Profit or Loss Assets Liabilities Joint ventures and associates State-controlled Gas distributors 2,496 1,297 580 2,134 994 490 Petrochemical companies 4,697 273 296 4,513 220 282 Other joint ventures and associates 929 400 917 448 328 452 8,122 1,970 1,793 7,095 1,542 1,224 Government entities Government bonds 404 21,935 − 519 14,634 − Banks controlled by the Federal Government (1,637) 6,719 72,103 (1,139) 6,562 69,788 Electricity sector (note 17.6) 464 6,110 − 395 5,050 − Petroleum and alcohol account - Receivables from Federal government (note 17.7) − 838 − − 836 − Federal government - Dividends and interest on capital (47) − 1,999 (20) − 1,953 Others 33 645 652 35 491 781 (783) 36,247 74,754 (210) 27,573 72,522 Pension Plans (1) − 207 − − 366 7,338 38,217 76,754 6,885 29,115 74,112 The line items effect in profit or loss and their carrying amounts in the statement of financial position are set out below: Consolidated Jan-Mar/ Jan-Mar/ Profit or Loss Assets Liabilities Profit or Loss Assets Liabilities Revenues (mainly sales revenues) 8,637 7,534 Foreign exchange and inflation indexation charges, net (644) (497) Financial income (expenses), net (655) (152) Current assets 25,935 9,162 17,856 8,358 Non-current 12,282 67,592 11,259 65,754 7,338 38,217 76,754 6,885 29,115 74,112 Receivables from the electricity sector As of March 31, 2014, the Company had R$ 6,110 of receivables from the Brazilian electricity sector, (R$ 5,050 as of December, 31, 2013) of which R$ 4,867 were classified to non-current assets. The Company supplies fuel to thermoelectric power plants located in the northern region of Brazil, which are direct or indirect subsidiaries of Eletrobras, the Federal Government electric energy company. Part of the costs for supplying fuel to these thermoelectric power stations is borne by the Fuel Consumption Account (Conta de Consumo de Combustível - CCC), managed by Eletrobras. In March 2013 a private instrument of debt acknowledgement was signed by AME, with Eletrobras as a guarantor in the amount of R$ 850, which will be paid in 60 successive monthly installments of R$ 14, indexed to the SELIC interest rate. Petroleum and Alcohol accounts - Receivables from Federal Government As of March 31, 2014, the balance of receivables related to the Petroleum and Alcohol accounts was R$ 838 (R$ 836 as of December 31, 2013). Pursuant to Provisional Measure 2,181 of August 24, 2001, the Federal Government may settle this balance by using National Treasury Notes in an amount equal to the outstanding balance, or allow the Company to offset the outstanding balance against amounts payable to the Federal Government, including taxes payable, or both options. 41 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The Company has provided all the information required by the National Treasury Secretariat (Secretaria do Tesouro Nacional - STN) in order to resolve disputes between the parties and conclude the settlement with the Federal Government. Following several negotiation attempts at the administrative level, the Company filed a lawsuit in July 2011 to collect the receivables. Compensation of employees and officers Petrobras’ key management compensation is set out following: Officers Board Total Officers Board Total Short-term compensation 3.5 0.2 3.7 3.1 0.3 3.4 Long-term compensation (post-retirement benefits) 0.2 − 0.2 − − − Total compensation 3.7 0.2 3.9 3.1 0.3 3.4 Number of members 7 10 17 7 10 17 In the first quarter of 2014, the compensation of board members and officers for the consolidated Petrobras group amounted to R$ 15.3 (R$ 14.4 in the first quarter of 2013). Provision for decommissioning costs Consolidated Non-current liabilities Opening balance 16,709 19,292 Revision of provision (4) (2,051) Payments made (248) (1,092) Interest accrued 124 426 Others (*) (46) 134 Closing balance 16,535 16,709 (*) Includes amounts related to current liabilities associated with assets classified as held for sale, as set out in note 9. 42 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Taxes Income taxes Consolidated Current assets Taxes In Brazil 2,377 2,229 Taxes abroad 222 255 2,599 2,484 Current liabilities Taxes In Brazil 557 369 Taxes abroad 178 290 735 659 Taxes and contributions Consolidated Current assets Taxes in Brazil ICMS (VAT) 3,616 3,801 PIS / COFINS (taxes on revenues) 4,914 4,846 CIDE 40 46 Others 347 353 8,917 9,046 Taxes abroad 94 116 9,011 9,162 Non-current assets Taxes in Brazil Deferred ICMS (VAT) 2,169 2,059 Deferred PIS and COFINS (taxes on revenues) 10,327 9,831 Others 668 684 13,164 12,574 Taxes abroad 18 29 13,182 12,603 Current liabilities Taxes in Brazil ICMS (VAT) 2,679 2,727 PIS / COFINS (taxes on revenues) 448 538 CIDE 32 37 Production Taxes (Special Participation / Royalties) 5,464 5,698 Withholding Income tax and social contribution 341 600 Others 776 821 9,740 10,421 Taxes abroad 353 517 10,093 10,938 43 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Deferred income tax and social contribution - non-current The changes in deferred income tax and social contribution are set out below. Consolidated Property, plant and equipment Oil and gas exploration costs Others Loans, trade and other receivables / payables and financing Finance leases Provision for legal proceedings Tax losses Inventories Interest on capital Others Total Balance at January 1, 2013 (25,905) (6,357) 1,147 (1,202) 707 2,267 955 2,146 4,378 (21,864) Recognized in profit or loss for the year (5,500) (3,208) 644 (122) 270 7,912 386 1,013 (1,718) (323) Recognized in shareholders’ equity − − 3,037 120 − 162 − − (3,501) (182) Cumulative translation adjustment − (157) 12 − (2) (58) (3) 1 (175) (382) Others − 337 (192) (10) (18) 988 8 (15) 1,094 2,192 Balance at December 31, 2013 (31,405) (9,385) 4,648 (1,214) 957 11,271 1,346 3,145 78 (20,559) Recognized in profit or loss for the period (1,368) (705) (766) (181) 84 (418) (116) 18 2,770 (682) Recognized in shareholders’ equity − − (1,152) (97) − (113) − − (230) (1,592) Cumulative translation adjustment − (3) 24 − (3) (45) − − (53) (80) Others − (35) 44 − 1 (15) (8) − (11) (24) Balance at March 31, 2014 (32,773) (10,128) 2,798 (1,492) 1,039 10,680 1,222 3,163 2,554 (22,937) Deferred tax assets 2,647 Deferred tax liabilities (23,206) Balance at December 31, 2013 (20,559) Deferred tax assets 2,687 Deferred tax liabilities (25,624) Balance at March 31, 2014 (22,937) Management considers that the deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on estimates. 44 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Reconciliation between tax expense and accounting profit A reconciliation between tax expense and the product of “income before income taxes” multiplied by the Brazilian statutory corporate tax rates is set out in the table below: Consolidated Jan-Mar 2014 Jan-Mar 2013 Income before income taxes 7,589 11,396 Income tax and social contribution computed based on Brazilian statutory corporate tax rates (34%) (2,580) (3,875) Adjustments between income taxes based on statutory rates and on the effective tax rate: Different jurisdictional tax rates for companies abroad 622 344 Tax incentives 19 7 Tax losses 164 (79) Deductible / (taxable) expenses, net (*) (165) (120) Tax credits of companies abroad in the exploration stage (3) (3) Others 140 166 Income tax and social contribution expense (1,803) (3,560) Deferred income tax and social contribution (682) (2,122) Current income tax and social contribution (1,121) (1,438) Effective tax rate 23.8% 31.2% (*) Includes share of profit of equity-accounted investments. 45 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Employee benefits (Post-Employment) The Company sponsors defined benefit and variable contribution pension plans, in Brazil and for certain of its international subsidiaries, as well as defined benefit medical plans for employees in Brazil (active and inactive) and their dependents. Changes in the pension and medical benefits to employees are set out following: Consolidated Petros Plan Medical Plan Other plans Petros Petros 2 A M S Total Balance at December 31, 2012 22,766 1,117 17,145 298 41,326 (+) Effect of remeasurement recognized in other comprehensive income (12,369) (1,294) (1,963) (10) (15,636) (+) Costs incurred in the year 3,000 461 2,001 53 5,515 (-) Contributions paid (551) − (786) (56) (1,393) (-) Payments related to the Term of Financial Commitment (331) − − − (331) Other − − − (28) (28) Balance at December 31, 2013 12,515 284 16,397 257 29,453 Current 1,068 − 836 8 1,912 Non-current 11,447 284 15,561 249 27,541 12,515 284 16,397 257 29,453 (+) Costs incurred in the year 408 29 591 13 1,041 (-) Contributions paid (135) − (201) (4) (340) Other − − − (22) (22) Balance as at March 31, 2014 12,788 313 16,787 244 30,132 Current 1,164 − 836 8 2,008 Noncurrent 11,624 313 15,951 236 28,124 12,788 313 16,787 244 30,132 Pension and medical benefit expenses recognized in profit or loss are set out following: Consolidated Pension Plan Medical Plan Other Plans Petros Petros 2 AMS Total Service cost 28 20 76 6 130 Interest on net Liabilities (Assets) 380 9 515 7 911 Net costs for the year 408 29 591 13 1,041 Related to active employees: Included in the cost of sales 135 15 136 3 289 Operating expense recognized in profit or loss 75 13 103 9 200 Related to retired employees 198 1 352 1 552 Net costs for the year 408 29 591 13 1,041 Net costs for the period Jan-Mar/ 2014 745 146 500 12 1,403 At March 31, 2014, the Company had crude oil and oil products of R$ 7,420 pledged as security for the Terms of Financial Commitment (TFC), signed by Petrobras and Petros in 2008. In the first quarter of 2014, the Company's contribution to the defined contribution portion of the Petros Plan 2 was R$ 196. 46 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Profit sharing Profit sharing benefit complies with Brazilian legal requirements and those of the Brazilian Department of Coordination and Governance of State
